Citation Nr: 1753305	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for dermatofibrosarcoma protuberans of the left hand.

3.  Entitlement to service connection for hypertension, claimed as due to herbicide agent exposure.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on honorable active duty from July 1970 to June 1976.  The Veteran also served on active duty from November 1976 to August 1979 and separated under honorable conditions.  His service records show that he served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran previously had a left hand diagnosis of hemangioma.  However, medical treatment records show Veteran's left hand condition was amended to a diagnosis of dermatofibrosarcoma protuberans.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and hypertension, and whether new and material evidence has been received to reopen a claim for service connection for a back disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during service.

2.  The Veteran has been diagnosed as having left hand dermatofibrosarcoma protuberans.


CONCLUSION OF LAW

The Veteran's left hand dermatofibrosarcoma protuberans was presumptively incurred during his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that if a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2017). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chlorance, porphyria cutanea tarda and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).
 
A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era, the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  The Veteran's service personnel records confirm service in the Republic of Vietnam.  Therefore, exposure to herbicide agents is presumed. 

The Veteran alleges that left hand dermatofibrosarcoma protuberans, formerly diagnosed as hemangioma, developed secondary to exposure to herbicide agents while he served in Vietnam.

The Veteran stated that his job as a helicopter crew chief in service required him to install, maintain, fill, spray, and repair in flight herbicide agent spray tanks almost daily without the use of personal protective equipment.  The Board finds the Veteran is competent and credible regarding statements about activities performed in while in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's service records show that he serviced in the Republic of Vietnam from July 1971 to April 1972.

The record shows in a March 2002 Surgical Pathology Report that the Veteran's left hand hemangioma was examined and a biopsy resulted in a diagnosis of dermatofibrosarcoma protuberans.  

Dermatofibrosarcoma protuberans, a soft-tissue sarcoma, is one of the diseases listed under 38 C.F.R. § 3.309(e) for which the Veteran is entitled to service connection if it has manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2017).

The Board recognizes negative evidence in a February 2010 VA examination report which found that the Veteran did not have a condition which was considered related to herbicide agent exposure.  However, the examiner relied on an incorrect diagnosis of a left hand hemangioma for that examination.  As the Veteran's left hand condition is currently diagnosed as dermatofibrosarcoma protuberans, the February 2010 VA examination report does not form a sufficient foundation upon which the Board can decide the claim.  If an opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).

Accordingly, as herbicide agent exposure is presumed and the Veteran was diagnosed with dermatofibrosarcoma protuberans, a soft tissue sarcoma that is presumed related to herbicide agent exposure, the claim must be granted on a presumptive basis.  Therefore, service connection for dermatofibrosarcoma protuberans of the left hand must be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for dermatofibrosarcoma protuberans of the left hand is granted. 


REMAND

Unfortunately, a remand is required for the appeal seeking service connection for hypertension and hearing loss, and that new and material evidence has been submitted to reopen a claim for service connection for a back disability.  While the Board sincerely regrets the delay, the claims are remanded for further development in accordance with VA's duty to assist.  That development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran has asserted that his hypertension was caused by his exposure to herbicide agents.  The Veteran was provided a VA examination in February 2010.  The examiner found that the Veteran did not have a condition which was related to herbicide agent exposure.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  79 Fed. Reg. 20,308 (Apr. 11, 2014); 75 Fed. Reg. 53,202 (Aug. 31, 2010); 72 Fed. Reg. 32,345 (June 12, 2007); 61 Fed. Reg. 57,586 (Nov. 7, 1996); 59 Fed. Reg. 341 (Jan. 4, 1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, a new medical examination is necessary to determine if the Veteran's hypertension is connected to service on a direct basis. 

There appear to be outstanding treatment reports.  In the May 2014 substantive appeal, the Veteran mentioned that he was told by two non-VA doctors that the illness he filed claims for were caused by herbicide agents.  In addition, the Veteran has stated in a June 1976 claim and in an October 2017 appellate brief that he was treated for back symptoms at the Aviation Battalion Dispensary in 1971 and at the Yakima Firing Center Dispensary, in Yakima, Washington, while stationed at Fort Lewis in Washington in 1974.  On remand, efforts should be undertaken to obtain these records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2) (2012).

At an April 2010 VA audiology examination, the examiner found the Veteran to have hearing loss for VA purposes in the right ear, but also determined that a buildup of cerumen may have affected the results.  Because of the possible inaccuracy of the results, another VA audiology examination is necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to records pertaining to the two non-VA doctors mentioned in the May 2014 substantive appeal.  The Veteran should be invited to submit that evidence himself or to request VA to obtain it on his behalf.  Authorized release forms, VA Form 21-4142, should be provided.  If the Veteran properly completes and returns any authorized release forms for identified private records, reasonable efforts should be made to obtain those records and associate them with the record.  If the records cannot be obtained, notify the Veteran.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  Make a request to the appropriate repository to obtain service medical records pertaining to the Veteran from the Aviation Battalion Dispensary in 1971 and at the Yakima Firing Center Dispensary in Yakima, Washington, in 1974.  Requests should be made until further requests would be futile or the record are found not to exist.  If any records cannot be obtained, notify the Veteran.

3.  Then, schedule the Veteran for a VA audiology examination, conducted by a state-licensed audiologist, to evaluate bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  After reviewing the file and interviewing and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss manifested within one year of service separation.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In providing this opinion, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma in the form of high pitch turbine engine noise, high levels of radio headset static, and background noise.

4. Schedule the Veteran for a VA examination to diagnose the etiology of claimed hypertension.  After reviewing the file, obtaining a complete medical history pertinent to hypertension, and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service or is related to any incident of service, including exposure to herbicide agents.  In providing the opinion, the examiner should consider the medical literature referenced by the Veteran's representative in the October 2017 Appellate Brief.  Specifically, the representative noted that there is medical literature available that tends to link the development of hypertension with herbicide agent exposure.  The examiner should also indicate consideration of the 2006 update to studies reported to the Federal Register Volume 75, Number 109 (Tuesday, June 8, 2010) that "suggests that the evidence for an association between herbicide exposure and hypertension is stronger than at the time of prior reports and hypertension warrants close consideration."  Notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to herbicide agent exposure is available.  If the examiner concludes that the Veteran's hypertension is not etiologically related to in-service exposure to herbicide agents, that conclusion may not be based solely on the fact that the study did not conclude that there was positive link between hypertension and herbicide agent exposure.  The examiner should determine in this specific case whether the Veteran's hypertension is related to herbicide agent exposure, regardless of the study that did not conclude that there was positive link between hypertension and herbicide agent exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factors apply in this particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether hypertension manifested itself in an unusual manner, and other factors.  Polovick v. Shinseki, 23 Vet.App. 48 (2009).  The examiner should provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of the disability.  If the examiner rejects the Veteran's reports regarding the onset of auditory symptoms, the examiner must provide a reason for doing so.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


